69 So.3d 370 (2011)
James P. LANIER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-1012.
District Court of Appeal of Florida, Fifth District.
September 13, 2011.
James S. Purdy, Public Defender, and Thomas J. Lukashow, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Carmona v. State, 873 So.2d 348 (Fla. 5th DCA 2004).
TORPY, EVANDER and JACOBUS, JJ., concur.